DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,171,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader variant of U.S. Patent No. 11,171,757.

Instant Application
U.S. Patent No. 11,171,757
Claim 1
Claim 1
A method for communicating in a wireless local area network (WLAN) system comprising at least one access point (AP) and at least one station (STA), the method comprising:
transmitting, by the STA, an uplink physical protocol data unit (PPDU) to the AP in uplink multi-user transmission scheme; and
receiving, by the STA, a downlink PPDU from the AP,
wherein an acknowledgement (ACK) policy value of the UL PPDU transmitted in the uplink multi-user transmission scheme is from among a first set of allowable ACK policy values,
wherein an ACK policy value of the DL PPDU is from among a second set of allowable ACK policy values,
wherein the second set of allowable ACK policy values comprise a first ACK policy value representing a block ACK and a second ACK policy value representing a normal ACK or an implicit block ACK request, and
wherein the first set of allowable ACK policy values comprise the second ACK policy value but exclude the first ACK policy value.

A method for accessing an access point (AP) in an uplink multi- user transmission scheme by a station (STA) in a wireless local area network (WLAN) system, the method comprising:
receiving a trigger frame from the AP;
based on receiving the trigger frame, setting two bits of an uplink Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein the two bits are arranged in an ACK policy subfield in a Quality of Service (QoS) control field of the uplink PPDU; and
transmitting the uplink PPDU to the AP in the uplink multi-user transmission scheme,
wherein the ACK policy value for the uplink PPDU is selected, by the STA, from among a first set of allowable ACK policy values for the uplink multi-user transmission scheme,

wherein the first set of allowable ACK policy values comprises a first ACK policy value representing a ‘normal ACK’ or ‘an implicit block ACK request,’ and a second ACK policy value representing a ‘no ACK’,
wherein the first set of allowable ACK policy values excludes a third ACK policy value representing ‘Block ACK’,
wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from [[the]] an AP, the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi- user transmission scheme, wherein the second set of allowable ACK policy values comprises the first ACK policy value, the second ACK policy value, and the third ACK policy value, and

wherein a use of the first set of allowable ACK policy values and the second set of allowable ACK policy values is based on whether the uplink multi-user transmission scheme is used or the downlink multi-user transmission scheme is used.


	Claims 3 and 7 are rejected by U.S. Patent No. 11,171,757’s claim 3.
	Claims 4 and 8 are rejected by U.S. Patent No. 11,171,757’s claim 4.
	Claim 5 is rejected by U.S. Patent No. 11,171,757’s claim 5.
	Claim 6 is rejected by U.S. Patent No. 11,171,757’s claim 5. Note: instant application’s claim 5/6 is a single apparatus/station claim; thus, multiple stations limitation is not considered by the Examiner as they are not part (outside the scope) of the single claimed station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh et al. (US Pub. No. 2017/0373799) discloses ACK transmission including Block ACK in WLAN.
Kim et al. (US Pat. No. 10,225,061) discloses access point sets block ACK policy value for plurality of stations and receives block ACK from the stations.
Ho (US Pub. No. 2010/0195552) discloses Block ACK and Immediate ACK.
Wang et al. (US Pub. No. 2013/0301569) discloses transmitting acknowledgements in response to received frames.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466